The relator obtained a rule against the defendant, requiring him to return two fee-bills issued to him to collect in March and July, 1841, or to show cause, on the first day of this term, why an attachment should not issue against him for a failure to comply with the order. At this term, the defendant staled in his answer to the rule, that upon the receipt of the several fee-bills, he immediately took the necessary steps to collect the amount thereof; but had been unable to . collect the same, or any part thereof, and that he had been unable to find any property belonging to the defendants in one of the fee-bills, and that he had retained the said fee-bill until the present time, upon the promise of the defendant in said fee-bill, to pay the amount thereof; and with the expectation of collecting the same. That the other fee-bill was enjoined in the Lake circuit court, before any part thereof was collected; and that to the best of his knowledge and belief, he returned the said fee-bill to the clerk of the supreme court, within the time required by law. Upon this answer, a motion was made for the discharge of the rule, upon payment of costs. The motion was overruled, and an attachment awarded, returnable to the next term of court, and the sheriff directed to take bail in $100.